Citation Nr: 1130638	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an ulcer disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

A gastric ulcer was first shown many years after the Veteran's active duty and is not causally or etiologically related to such service.  


CONCLUSION OF LAW

A gastric ulcer was not incurred in, or aggravated by, active service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

With respect to the Veteran's service connection claim on appeal, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to the initial adjudication of this issue, a letter was sent to the Veteran in March 2007 in accordance with the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); & Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the correspondence notified the Veteran of the information and evidence necessary to substantiate the service connection issue on appeal; the evidence, if any, that he should obtain; the evidence, if any, that would be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to the duty to assist, the Veteran's service and VA treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the service connection issue decided herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran was not afforded a VA examination in connection his claim for service connection for an ulcer disorder.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As will be discussed further below, the Board concludes that such an examination is not warranted because there is no credible evidence that the claimed ulcer disorder-which was first diagnosed many years after the Veteran's active duty--is related in any way to such service.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  See also Dingess/Hartman, supra.

II.  Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Also, service connection for certain diseases, such as peptic ulcers (gastric or duodenal), may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay, evidence of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the present appeal, the Veteran contends that his current ulcer disorder originated during his active duty and is therefore related to such service.  Initially, and in this regard, the Board acknowledges that, at the September 1973 enlistment examination, the Veteran reported having previously experienced, or experiencing at that time, frequent indigestion.  However, no gastrointestinal disorder, or pathology, was shown at that time.  Indeed, the remainder of the service treatment records, including the January 1976 separation examination, include no complaints of, or treatment for, an ulcer or other stomach problems.

Post-service VA treatment records reveal that the Veteran first sought pertinent urgent care treatment in June 2005, when he underwent surgery to close a perforated gastric ulcer.  On June 5, 2005, the Veteran reported a history of substance abuse and thought that this condition may have led to his perforated gastric ulcer.  Additional medical records show treatment for the gastric ulcer through November 2005.  According to these follow-up treatment records, the Veteran tolerated the operation well, without complications during, or after, the surgery.  None of these post-service medical records offer an opinion relating the Veteran's ulcer to his service.  

Clearly, this evidence reflects a current diagnosis of a gastric ulcer.  However, the question remains as to whether this disorder is associated with the Veteran's  military service.  See Pond, 12 Vet. App. 341.  Based on the lack of an in-service injury, the lack of continuity of symptomatology between the Veteran's service and his current symptoms, and the lack of competent nexus between the Veteran's active duty and the current diagnosis, the Board must answer this question in the negative.  

The absence of a disorder in the service treatment records or of persistent symptoms of such a disorder at separation, along with the earliest evidence of symptoms of pertinent problems occurring many years later constitutes negative evidence tending to weigh against the assertion that the Veteran was disabled from any disease or injury during service.  See, e.g., Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

With regard to the evidentiary gap between active service and the earliest complaints of, and treatment for, a gastric ulcer in this case, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the Veteran's claim that he had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any credible evidence of continuing complaints, symptoms, or findings for nearly 30 years between the period of active duty and the first post-service diagnosis of a gastric ulcer is itself evidence which tends to show that the Veteran's disability did not have its onset in service or for many years thereafter.  

Of further significance in this matter is the fact that the claims folder contains no competent, probative evidence of an association between the currently-diagnosed ulcer (which was first diagnosed almost 30 years after the Veteran's discharge from active duty) and his service.  [As previously discussed herein, the Veteran has not been shown to have the required medical expertise to support such a nexus with his own contentions.]  

In this regard, the Board acknowledges the Veteran's contentions relating his ulcer disorder to service.  However, the Board does not find his statements credible.  The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the Veteran's contention that his current ulcer condition is related to service is unsupported by the record.  Of particular significance to the Board is the fact that the Veteran first filed a claim for service connection for an ulcer condition in 2007, many years after active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  The Board also finds significant the fact that the Veteran did not relate his ulcer condition to service until after he filed a claim for service connection in 2007 and that there is no evidence of complaints of, or treatment for, an ulcer in service-or indeed until nearly 30 years later.  

Moreover, at the June 2005 treatment session, the Veteran related his ulcer to a history of substance abuse.  Thus, the Board finds that the Veteran's current contentions relating his ulcer to service are not credible because they are undermined by his prior conflicting statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  

For these reasons, the Board finds that the claim of service connection for an ulcer disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this service connection claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for an ulcer disorder is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


